          Case 1:20-cv-01734-KBJ Document 8 Filed 07/14/20 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 ENVIRONMENTAL INTEGRITY                              )
 PROJECT, et al.,                                     )
                  Plaintiffs,                         )
                                                      )
                       v.                             )    Civil Action No. 1:20-cv-1734 (KBJ)
                                                      )
  ANDREW R. WHEELER, et al.,                          )
                                                      )
                       Defendants,                    )
                                                      )
                       &                              )
                                                      )
  AMERICAN FARM BUREAU FEDERATION,                    )
  et al.,                                             )
                                                      )
                       Proposed Intervenors-          )
                       Defendants.                    )

                              MOTION TO INTERVENE
                        OF PROPOSED BUSINESS INTERVENORS

       Pursuant to Federal Rule of Civil Procedure 24(a), and for the reasons stated in the

attached memorandum of points and authorities, the American Farm Bureau Federation;

American Petroleum Institute; American Road and Transportation Builders Association;

Chamber of Commerce of the United States of America; Edison Electric Institute; Leading

Builders of America; National Alliance of Forest Owners; National Association of Home

Builders; National Cattlemen’s Beef Association; National Corn Growers Association; National

Mining Association; National Pork Producers Council; National Stone, Sand, and Gravel

Association; Public Lands Council; and U.S. Poultry & Egg Association (collectively, the

“proposed Business Intervenors”) respectfully move the Court for an order permitting them to

intervene as-of right in the above-captioned matter as defendants. Alternatively, the proposed
             Case 1:20-cv-01734-KBJ Document 8 Filed 07/14/20 Page 2 of 4




Business Interventions move for permissive intervention pursuant to Federal Rule of Civil

Procedure 24(b).

       The proposed Business Intervenors concurrently submit their proposed Answer in

Intervention, the Declaration of Don Parrish (“Parrish Dec.”), and a Proposed Order. Pursuant to

Local Civil Rule 7(m), the proposed Business Intervenors have conferred with counsel for

Defendants and counsel for Plaintiffs regarding the proposed Business Intervenors’ motion to

intervene in this matter. The Federal Defendants do not oppose intervention, but take no position

on whether intervention is appropriate as of right or permissively. Plaintiffs state that they

oppose intervention and seek an additional seven days to do so, as to which extension request

Plaintiffs and the proposed Business Intervenors have conferred and Intervenors have no

objection.

       Respectfully submitted,

Dated this 14th day of July, 2020.             /s/ Adam C. Sloane
                                               Adam C. Sloane (D.D.C. Bar 443272)
                                               Timothy S. Bishop* (D.C. Bar 449645)
                                               Colleen M. Campbell** (D.C. Bar 219082)
                                               Mayer Brown LLP
                                               1999 K Street NW 20006
                                               Washington, DC
                                               Telephone: (202) 263 3000
                                               Facsimile: (202) 263 3300
                                               Email: asloane@mayerbrown.com
                                                      tbishop@mayerbrown.com
                                                      ccampbell@mayerbrown.com

                                               Brett E. Legner* (IL Bar 6256268)
                                               Mayer Brown LLP
                                               71 S. Wacker Drive
                                               Chicago, IL 60606
                                               Telephone: (312) 701 7829
                                               Facsimile: (312) 706 8607
                                               Email: blegner@mayerbrown.com

                                               Attorneys for proposed Business-Intervenors
                                               Defendants
Case 1:20-cv-01734-KBJ Document 8 Filed 07/14/20 Page 3 of 4




                           * pro hac vice pending
                           ** admission application pending
          Case 1:20-cv-01734-KBJ Document 8 Filed 07/14/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 14th day of July, 2020, I caused a true and correct copy of the

Motion to Intervene of Proposed Business Intervenors; Memorandum of Law in Support;

Proposed Answer; Declaration of Don Parrish; and Proposed Order to be served upon all counsel

of record registered with the Court’s ECF system.



Dated this 14th day of July, 2020.           /s/ Adam C. Sloane
                                             Adam C. Sloane (D.D.C. Bar 443272)
                                             Mayer Brown LLP
                                             1999 K Street NW 20006
                                             Washington, DC
                                             Telephone: (202) 263 3000
                                             Facsimile: (202) 263 3300
                                             Email: asloane@mayerbrown.com
